                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Melissa D. Whicker-Smith,                       :
                                                :
               Plaintiff(s)                     :
                                                :   Case Number: 1:18cv52
       vs.                                      :
                                                :   Chief Judge Susan J. Dlott
Commissioner of Social Security,                :
                                                :
               Defendant(s)                     :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on February 25, 2019 (Doc. 16), to whom this case was

referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and

that the time for filing such objections under Fed. R. Civ. P. 72(b) expired March 11, 2019,

hereby ADOPTS said Report and Recommendation.

       Accordingly, defendant’s decision is AFFIRMED as supported by substantial evidence.

This case is hereby TERMINATED from the docket of this Court.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
